                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                           CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

             Defendant.

               ORDER SETTING EXPEDITED BRIEFING SCHEDULE

      THIS MATTER is before the Court on the parties’ oral request to set an expedited

briefing schedule, made during the October 21, 2019, telephonic status conference.

Considering the current November 15, 2019, discovery completion deadline, the parties

ask the Court to enter an order that expedites the briefing on the Non-Parties’ Motion to

Quash or Modify Subpoenas and for Protective Order (“Motion to Quash”), (Doc 163),

filed October 21, 2019. The Court, having considered the parties’ request to set an

expedited briefing schedule, noting it is unopposed, and being otherwise fully advised,

finds that the request is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED the parties’ deadline to file a response to the

Motion to Quash is November 1, 2019. IT IS FURTHER ORDERED the non-parties’

deadline to file a reply to the Motion to Quash is November 6, 2019.

      IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
